382 F.2d 1017
Henry Andrew QUEOR, Jr., Appellant,v.A. Frank LEE, Commissioner, and Curtis M. Simpson, Warden, Kilby Prison, Montgomery, Alabama, Appellees.
No. 24903.
United States Court of Appeals Fifth Circuit.
October 6, 1967.

Henry Andrew Queor, Jr., pro se.
MacDonald Gallion, Atty. Gen., John C. Tyson, III, Asst. Atty. Gen., Montgomery, Ala., for appellees.
Before TUTTLE, GEWIN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellant, represented by counsel, was accorded a plenary hearing by the Alabama state court on his petition for a writ of error coram nobis and his attacks upon his conviction of murder in the first degree were found to be without merit. The district court, having found that appellant had received a full and fair evidentiary hearing, correctly concluded that there was no need for a federal evidentiary hearing. Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963).


2
Failure of the state court to appoint counsel to represent appellant on appeal on the denial of his petition was not error. Although an indigent's right to counsel on direct appeal is well recognized, Douglas v. People of State of California, 372 U.S. 353, 83 S.Ct. 814, 9 L. Ed.2d 811 (1963), this right has not been extended to post-conviction proceedings. Cf. Huizar v. United States, 5 Cir., 1964, 339 F.2d 173, in which this Court held that it was not reversible error for the district court to refuse to appoint counsel for the petitioner in the presentation of his motion under 28 U.S.C. § 2255.


3
Affirmed.